Name: Council Directive 79/116/EEC of 21 December 1978 concerning minimum requirements for certain tankers entering or leaving Community ports
 Type: Directive
 Subject Matter: maritime and inland waterway transport;  European Union law
 Date Published: 1979-02-08

 Avis juridique important|31979L0116Council Directive 79/116/EEC of 21 December 1978 concerning minimum requirements for certain tankers entering or leaving Community ports Official Journal L 033 , 08/02/1979 P. 0033 - 0035 Greek special edition: Chapter 07 Volume 2 P. 0096 Spanish special edition: Chapter 07 Volume 2 P. 0164 Portuguese special edition Chapter 07 Volume 2 P. 0164 ++++COUNCIL DIRECTIVE OF 21 DECEMBER 1978 CONCERNING MINIMUM REQUIREMENTS FOR CERTAIN TANKERS ENTERING OR LEAVING COMMUNITY PORTS ( 79/116/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 84 ( 2 ) THEREOF , WHEREAS , TO REDUCE THE RISK OF INCIDENTS INVOLVING TANKERS ENTERING OR LEAVING MEMBER STATES' PORTS , THE SAID TANKERS SHOULD BE REQUIRED TO COMPLY IN ADVANCE WITH CERTAIN MINIMUM REQUIREMENTS BEFORE ENTERING AND WHILE TRAVERSING THE TERRITORIAL WATERS ADJACENT TO THE PORT OF DESTINATION OR DEPARTURE ; WHEREAS THE COMPETENT AUTHORITIES SHOULD BE INFORMED OF ANY DEFICIENCY POTENTIALLY DELETERIOUS TO THE SAFETY OF SHIPPING AND TO THE MARINE ENVIRONMENT ; WHEREAS A MEMBER STATE IN WHICH THE COMPETENT AUTHORITIES ARE INFORMED OF CIRCUMSTANCES INVOLVING OR INCREASING THE RISK THAT ANOTHER MEMBER STATE'S SEA AND COASTAL AREAS MAY BE ENDANGERED SHOULD INFORM THAT MEMBER STATE FORTHWITH , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . MEMBER STATES SHALL TAKE ALL NECESSARY AND APPROPRIATE MEASURES TO ENSURE THAT OIL , GAS AND CHEMICAL TANKERS OF 1 600 GROSS REGISTERED TONS AND OVER - WHETHER FULLY OR PARTLY LADEN - AND INCLUDING THOSE EMPTY BUT NOT YET DEGASSED OR PURGED OF HAZARDOUS RESIDUES , ENTERING OR LEAVING THE SEAPORTS OF THEIR TERRITORY SHALL , AS A MINIMUM : A . IN ADVANCE OF ENTERING , ( I ) NOTIFY THE COMPETENT AUTHORITY OF THE MEMBER STATE IN WHICH THE PORT IS SITUATED OF THE FOLLOWING INFORMATION ( " NOTIFICATION " ) : ( A ) NAME AND CALL SIGN OF THE VESSEL , ( B ) NATIONALITY OF THE VESSEL , ( C ) LENGTH AND DRAUGHT OF THE VESSEL , ( D ) PORT OF DESTINATION , ( E ) ESTIMATED TIME OF ARRIVAL AT THE PORT OF DESTINATION OR THE PILOT STATION , AS REQUIRED BY THE COMPETENT AUTHORITY , ( F ) GENERAL INFORMATION ON THE NATURE AND QUANTITY OF CARGO , ( G ) WHERE CHEMICALS ARE BEING TRANSPORTED , INFORMATION ON WHETHER OR NOT THE VESSEL IS IN POSSESSION OF A CERTIFICATE STATING THAT IT IS A " NEW VESSEL " UNDER THE TERMS OF THE IMCO CODE FOR THE CONSTRUCTION AND EQUIPMENT OF SHIPS CARRYING DANGEROUS' CHEMICALS IN BULK , ( H ) WHETHER OR NOT THERE ARE ANY DEFICIENCIES OR INCIDENTS WHICH MAY DECREASE THE NORMAL SAFE MANOEUVRABILITY OF THE VESSEL , AFFECT THE SAFETY AND EASY FLOW OF TRAFFIC OR CONSTITUTE A HAZARD TO THE MARINE EVIRONMENT AND ADJACENT AREAS ; ( II ) COMPLETE TRULY AND ACCURATELY A TANKER CHECK LIST AS REPRODUCED IN THE ANNEX TO THIS DIRECTIVE AND MAKE IT AVAILABLE TO THE PILOT FOR HIS INFORMATION AND TO THE COMPETENT AUTHORITY , IF IT SO REQUESTS . B . WHILE TRAVERSING THE TERRITORIAL WATERS ADJACENT TO THE PORT OF ENTRY OR DEPARTURE , ( I ) INFORM THE COMPETENT AUTHORITIES OF ANY DEFICIENCIES AND INCIDENTS WHICH MAY DECREASE THE NORMAL SAFE MANOEUVRABILITY OF THE VESSEL , AFFECT THE SAFETY AND EASY FLOW OF TRAFFIC OR CONSTITUTE A HAZARD TO THE MARINE ENVIRONMENT AND ADJACENT AREAS , ( II ) AS SOON AS POSSIBLE ESTABLISH RADIOTELEPHONY COMMUNICATION WITH THE COASTAL RADIO STATIONS DESIGNATED FOR THAT PURPOSE , PREFERABLY ON VHF - IN PARTICULAR , WITH THE NEAREST RADAR STATION , IF AVAILABLE - AND MAINTAIN SUCH COMMUNICATION , ( III ) MAKE USE , AS FAR AS POSSIBLE , ESPECIALLY IN CONDITIONS OF RESTRICTED VISIBILITY , OF THE SERVICES PROVIDED BY RADAR STATIONS , ( IV ) MAKE USE OF PILOTS , IN ACCORDANCE WITH PRACTICE AND WITH THE REGULATIONS DETERMINED BY THE COMPETENT AUTHORITIES . 2 . IF THE PILOT LEARNS THAT THERE ARE ANY DEFICIENCIES WHICH MAY PREJUDICE THE SAFE NAVIGATION OF THE VESSEL , HE SHALL IMMEDIATELY REPORT THESE TO THE COMPETENT AUTHORITY . 3 . MEMBER STATES MAY DEROGATE FROM PARAGRAPHS 1 AND 2 WHERE THE STATE OF NAVIGATIONAL AIDS , THE LOCAL SITUATION OR THE TRAFFIC CONDITIONS SO REQUIRE OR PERMIT . ARTICLE 2 ANY MEMBER STATE THE COMPETENT AUTHORITIES OF WHICH HAVE BEEN INFORMED , IN ACCORDANCE WITH ARTICLE 1 OR IN SOME OTHER WAY , OF FACTS WHICH INVOLVE OR INCREASE THE RISK FOR ANOTHER MEMBER STATE OF A HAZARD BEING POSED TO CERTAIN MARITIME AND COASTAL ZONES , SHALL TAKE WHATEVER MEASURES ARE APPROPRIATE TO INFORM THE MEMBER STATE CONCERNED THEREOF AS SOON AS POSSIBLE . ARTICLE 3 BEFORE 1 JANUARY 1980 , MEMBER STATES SHALL , AFTER CONSULTING THE COMMISSION , ADOPT THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO IMPLEMENT THIS DIRECTIVE . THEY SHALL INFORM THE COMMISSION AND THE OTHER MEMBER STATES OF THE MEASURES TAKEN , AS WELL AS OF ANY PROVISIONS PROVIDING FOR DEROGATIONS UNDER ARTICLE 1 ( 3 ) . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT OTTO GRAF LAMBSDORFF ANNEX TANKER CHECK LIST A . VESSEL IDENTIFICATION*** NAME OF VESSEL*OWNER** FLAG*CALL SIGN*YEAR BUILT* PORT OF REGISTRY*LENGTH OVERALL*GROSS TONNAGE* CLASSIFICATION SOCIETY*** CLASS NOTATION*HULL*MACHINERY* PROPULSION MACHINERY*OUTPUT** AGENT*** DRAUGHT : FORWARD*AMIDSHIPS*AFT* KIND OF CARGO LOADED ( ACCORDING TO TANK LOADING PLAN ) **VOLUME OF CARGO LOADED* B . SAFETY INSTALLATIONS ABOARD*IN GOOD WORKING ORDER*DEFICIENCIES* 1 . CONSTRUCTION AND TECHNICAL EQUIPMENT*YES*NO** MAIN AND AUXILIARY ENGINES *...*...** MAIN STEERING GEAR *...*...** AUXILIARY STEERING GEAR *...*...** ANCHOR GEAR *...*...** FIXED FIRE-EXTINGUISHING SYSTEM *...*...** 2 . NAVIGATIONAL EQUIPMENT**** MANOEUVRING CHARACTERISTICS AVAILABLE *...*...** FIRST RADAR INSTALLATION *...*...** SECOND RADAR INSTALLATION *...*...** GYRO COMPASS *...*...** STANDARD MAGNETIC COMPASS *...*...** RADIO DIRECTION-FINDING APPARATUS *...*...** ECHO-SOUNDING DEVICE *...*...** OTHER ELECTRONIC POSITION FIXING AIDS *...*...** 3 . RADIO EQUIPMENT**** RADIOTELEGRAPHY INSTALLATION *...*...** RADIOTELEPHONY INSTALLATION ( VHF ) *...*...** *CERTIFICATES/DOCUMENTS VALID ON BOARD* C . SAFETY CERTIFICATES AND OTHER DOCUMENTS*YES*NO* CARGO SHIP SAFETY CONSTRUCTION CERTIFICATE *...*...* CARGO SHIP SAFETY EQUIPMENT CERTIFICATE *...*...* CARGO SHIP SAFETY RADIOTELEGRAPHY CERTIFICATE *...*...* SHIP SAFETY RADIOTELEPHONY CERTIFICATE *...*...* LOAD LINE CERTIFICATE *...*...* CLASSIFICATION CERTIFICATE *...*...* OIL LIABILITY CERTIFICATE *...*...* OIL RECORD BOOK FILLED IN *...*...* *CERTIFICATE OF COMPETENCY ( DETAILED DESCRIPTION AND SERIAL NUMBER ) *NAME , PLACE , COUNTRY OF ISSUING AUTHORITY ( 1 )* D . OFFICERS AND RATINGS*YES*NO** MASTER *...*...** CHIEF MATE *...*...** SECOND MATE *...*...** THIRD MATE *...*...** CHIEF ENGINEER *...*...** FIRST ENGINEER OFFICER *...*...** SECOND ENGINEER OFFICER *...*...** THIRD ENGINEER OFFICER *...*...** RADIO OFFICER *...*...** TOTAL NUMBER OF RATINGS*DECK*ENGINE ROOM** DEEP-SEA PILOT TAKEN ABOARD *...*...** DATE ... SIGNATURE OF THE MASTER OR , IF HE IS INDISPOSED , OF THE DEPUTY ... ( 1 ) MEMBER STATES MAY DECIDE TO EXCLUDE FROM THE CHECK LIST THE PART OF SECTION D RELATING TO CERTIFICATES OF COMPETENCY .